Citation Nr: 1613020	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In January 2013, the Veteran's representative submitted a VA Form 9, on which he indicated that the Veteran wished to have a Board hearing via video conference for the claim on appeal.  The hearing was scheduled for February 24, 2016.  The Veteran did not report.  The Board observes that hearing notification letters were mailed to the Veteran's address on file and returned to sender.  A review of the record reflects that returned mail received on October 2015 and January 2016 show a forwarding address for the Veteran.  While the Veteran did not notify the VA of a change in address directly, the returned mail displaying a forwarding address serves as constructive notice of the change.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then reschedule him for a video conference hearing. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify the Veteran's current mailing address.  See forwarding address information on mail returned in October 2015 and January 2016.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately. 

2. Thereafter, the AOJ should reschedule the Veteran for a video conference hearing before a Veterans Law Judge addressing the issue of entitlement to service connection for a sleep disorder.  The Veteran and his representative are to be notified by letter, mailed to the appropriate address, of the date, time, and place of that hearing.  The case should then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




